Order entered September 12, 2018




                                           In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                    No. 05-17-01139-CV

PS ROYAL SERVICES GROUP LP, GP ROYAL, LLC, STEPHEN F. PERKINS, AND S.
           PERKINS INVESTMENT PROPERTIES, INC., Appellants

                                             V.

                      SCOTT FISHER AND KRISTI FISHER, Appellees

                      On Appeal from the 219th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 219-01665-2014

                                         ORDER
       On September 6, 2018, we granted appellants’ motion for extension of time to file reply

brief and ordered the brief received by the Court August 27, 2018, filed as of the date of the

order. That same day, appellees filed a response to the motion urging it be denied because the

brief exceeded the maximum 7500-word count allowed under the rules of appellate procedure.

See Tex. R. App. P. 9.4(i)(2)(C).

       We construe the response as a motion to strike. As the certificate of compliance in the

brief itself recites the brief contains a total of 11,143 words, we GRANT the motion and

STRIKE the brief. Appellants may file a reply brief that complies with the rules no later than

September 24, 2018.

                                                    /s/   DAVID EVANS
                                                          JUSTICE